                  Case 19-51034-JKS              Doc 50         Filed 06/02/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adv. Proc. No. 19-51034 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,
                           Plaintiff,                                       Ref Docket No. 49
         v.
ALFRED S. MALIANNI, IN HIS CAPACITY AS A
CO-TRUSTEE OF THE ALFRED S. AND GAIL E.
MALIANNI REVOCABLE LIVING TRUST
JANUARY 15, 2011; GAIL E. MALIANNI, IN HER
CAPACITY AS CO-TRUSTEE OF THE ALFRED S.
AND GAIL E. MALIANNI REVOCABLE LIVING
TRUST JANUARY 15, 2011; ALFRED S. MALIANNI;
GAIL E. MALIANNI,
                           Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.



1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
               Case 19-51034-JKS        Doc 50       Filed 06/02/21     Page 2 of 2




2. On May 20, 2021, I caused to be served the “Stipulation of Dismissal,” dated May 20, 2021
   [Docket No. 49], by causing a true and correct copy to be delivered via electronic mail to the
   following party: bsullivan@sha-llc.com.


                                                                      /s/ Sharna Wilson
                                                                      Sharna Wilson

  Sworn to before me this
  27th day of May, 2021
  /s/ Panagiota Manatakis
  Notary Public, State of New York
  No. 01MA6221096
  Qualified in Queens County
  Commission Expires April 26, 2022




                                               -2-
